Whitfield, J.,,
Assenting. — In this case the District is established by Statute as a governmental agency to perform a service within the police power of the State. The tax is levied by the governmental agency within the maimum fixed by the Statute. The amount of the tax has no reference to the value of the land, but is assessed as a flat rate per acre and for a purpose as expressly provided for in the Statute, the surplus, if any, to be used for the main purposes of .the Act. If the assessment is excessive it may be tested in a suit to enforce a lien therefor.
It is conceded that due process of law is secured to the taxpayer if an opportunity is given to contest the merits of the assessment in a suit brought to enforce the tax or to effectuate a lien therefor. Embree v. Kansas City & Liberty Boulevard Road Dist., 240 U. S. 242, 36 Sup. Ct. Rep. 317; Houck v. Little River Drainage Dist. 239 U. C. 254, 36 Sup. Ct. Rep. 58. In this case the- Statute, Chapter 7430, Acts of 1917, provides for *93enforcing the lien of the assessment by suit in chancery. The provision for the assessment to be enforced in chancery may be embraced in the subject expressed in the title of the Act; but if the provision of the Statute that “no informality or irregularity” in stated' proceedings in making the assessment “shall be a valid defense,” can be regarded as denying a full hearing on the merits in the suit to enforce the lien for the tax, such provision may be ignored, it not being “matter properly connected” with the subject of the Act. expressed in the title, as required by Section 16, Article III of the Constitution, since it conflicts with the organic provision forbidding special laws “regulating the practice of Courts of Justice.” Sec. 20, Art. III Const.
Section 49 of the Act here considered provides that “any clause of this Act which may for any reason be declared unconstitutional or invalid may be eliminated from this Act, and the remaining portion or portions of said Act shall remain in force and be valid as if such invalid portion thereof had not been incorporated therein.”
Under this section as well as under well established principles of statutory interpretation, the invalid provisions curtailing the right to interpose defenses on the merits in suits to enforce the tax liens, may be eliminated as violative of Sections 16 and 20, Art. III Constitution, and the remaining portion of the Act here involved may “remain in force and be valid as if such invalid portion thereof had been incorporated therein.” Thus interpreted the provision for suit to enforce the lien affords due process of law.